Citation Nr: 0917222	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  98-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for migraine headaches.  

2. Entitlement to an initial compensable rating for a 
prostate disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1985 to March 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1998 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for migraine 
headaches with associated tinnitus (evaluated as 10 percent 
disabling) and for a prostate disorder (evaluated as 
noncompensable), effective March 7, 1998.  

In a January 2002 decision, the Board granted a separate 10 
percent rating for tinnitus under the revised criteria of 
38 C.F.R. § 4.87, Diagnostic Code 6260, which became 
effective on June 10, 1999.  The Board also remanded to the 
RO the issues of a higher rating for migraine headaches and a 
prostate disorder.  

The Veteran appealed the January 2002 Board decision with 
regard to the tinnitus claim to the United States Court of 
Appeals for Veterans Claims (Court).  Following further 
development, as ordered by the Court, the tinnitus claim was 
resolved by a July 2004 rating decision, wherein the RO 
granted a 10 percent rating for tinnitus, effective from 
March 7, 1998, and by a September 2007 decision, wherein the 
Board denied an initial separate 10 percent rating for 
tinnitus in each ear.  

In the September 2007 determination, the Board remanded the 
case to the RO for development of the issues of a higher 
rating for migraine headaches and a prostate disorder, 
because the prior Board remand directives had not been 
followed.  As the requested development has now been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).




FINDINGS OF FACT

1. Prior to December 2008, the migraine headaches are shown 
to more nearly approximate characteristic prostrating 
migraine attacks averaging one in two months over the last 
several months.  

2. Beginning in December 2008, the migraine headaches are 
shown to more nearly approximate characteristic prostrating 
attacks occurring on an average once a month over last 
several months; there is no evidence that the migraine 
headaches produce severe economic inadaptability.  

3. Prior to January 2007, the prostate disorder is shown to 
be productive of voiding problems that required medication; 
there is no evidence of the requirement for the wearing of 
absorbent materials which must be changed less than 2 times 
per day, daytime voiding interval between two and three 
hours, awakening to void two times per night, marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream), or urinary tract infections 
associated with the prostate disorder.  

4. Beginning in January 2007, the prostate disorder is shown 
to be productive of marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with post void residuals greater than 150 cc. and a markedly 
diminished peak flow rate (less than 10 cc/sec.) on uroflow 
testing; there is no evidence of the requirement for the 
wearing of absorbent materials which must be changed less 
than 2 times per day, daytime voiding interval between one 
and two hours, awakening to void three to four times per 
night, urinary retention that requires intermittent or 
continuous catheterization, or urinary tract infections 
associated with the prostate disorder.  



5. Beginning in December 2008, the prostate disorder is shown 
to require the wearing of absorbent materials which must be 
changed less than 2 times per day and there is a daytime 
voiding interval between one and two hours; there is no 
evidence of requires the wearing of absorbent materials which 
must be changed 2-4 times per day, daytime voiding interval 
less than one hour, awakening to void five or more times per 
night, urinary retention that requires intermittent or 
continuous catheterization, or urinary tract infections 
associated with the prostate disorder.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent, 
for the period prior to December 2008, for migraine headaches 
have not been met; the criteria for an initial 30 percent 
rating, and no higher, for the period beginning in December 
2008, for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2008).  

2. The criteria for an initial compensable rating for the 
period prior to January 2007, for a prostate disorder have 
not been met; the criteria for an initial 10 percent rating, 
and no higher, for the period beginning in January 2007, for 
a prostate disorder have been met; and the criteria for an 
initial 20 percent rating, and no higher, for the period 
beginning in December 2008, for a prostate disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Also, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



Where, as here, the claims of service connection have been 
granted and the initial ratings have been assigned, the 
claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Instead any further 
notice is covered by the due process requirements of the 
appeal process once the notice of disagreement is filed.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  See Dingess, 19 Vet. App. 473; see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); see 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records.  The 
Veteran has not identified any additionally available 
evidence to include any private medical records, for 
consideration in his appeal.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A.§ 5103A(d).  
He was afforded VA examinations in January 1999 and in 
December 2008.  

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of VA records and 
VA examinations in January 1999 and in December 2008.  

Migraine Headaches 

Since the effective date of service connection in March 1998, 
the Veteran's migraine headaches have been assigned a 10 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under Diagnostic Code 8100, the criteria for a 10 
percent rating are migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
The criteria for the next higher rating, or 30 percent, are 
migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 
maximum 50 percent rating is assigned for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The Veteran asserted in June 1998 that he averaged migraines 
at least five times a month, associated with dizziness and 
vomiting.  In August 1998, he asserted that he suffered a 
form of migraine headaches almost every day.  He stated that 
at least three times each month he would be stricken by a 
very severe headache usually centered in the front or on one 
of the eyes, often accompanied by blurred vision, nausea, 
vomiting, and or diarrhea, and that these would usually last 
one day.  He stated that during this time he was totally 
incapacitated and unable to work or enjoy his life.  He 
indicated that he took Zoloft every day.  

VA records show that in June 1998 the Veteran was initially 
seen at the VA, complaining of migraine headaches.  It was 
noted that he had a history of atypical and regular 
headaches.  In July 1998, on a system review, it was reported 
that he had symptoms of vertigo, visual change, eye pain, 
nausea, and vomiting, which were associated with migraines.  
He was diagnosed with a history of migraine headaches for 
five years, for which he was taking Zoloft.  In November 
1998, he complained of migraine headaches that had recently 
increased in frequency and severity, causing a lot of lost 
time from work.  The diagnosis was migraine headaches.  

At the time of a VA examination in January 1999, the Veteran 
reported that headaches could occur three to four times a 
month and could last one to three days, sometimes accompanied 
by a feeling of nausea and photophobia and also tiredness.  
He indicated that whenever the headaches increased, they were 
quite prostrating in nature and he was not able to work, but 
he tried his best to work even if the headache was mild, 
which he could manage.  On examination, there was a mild type 
of headache without photophobia, double vision, nausea or 
vomiting.  He was somewhat comfortable with the medications.  

At the time of a VA examination in December 2008, the 
examiner noted in a review of the medical records that the 
evidence did not establish that the Veteran suffered from 
prostrating attacks.  The Veteran reported that he continued 
to have frequent migraine headaches and lost one to two days 
of work a month due to them.  

The Veteran reported that many times he was able to continue 
working during the migraine.  He was not on routine 
medications for this.  On evaluation, the frequency of the 
migraine headaches during the past 12 months was two to three 
times per month.  It was not treated with continuous 
medication.  In terms of headache severity, less than half of 
the attacks were prostrating, and the usual duration of the 
headaches was one to two days.  The effect on the Veteran's 
usual occupation was significant with decreased 
concentration, vision difficulty, and increased absenteeism.  
On usual daily activities, the effects of the headaches were 
rated as none to moderate.  In sum, the examiner stated that 
the Veteran's current migraines were not severe and that he 
did not have prostrating headaches that required bed rest, 
despite experiencing headaches that caused him to lose one to 
two days per month of work.  

Based on a review of the foregoing, the Board finds that for 
the period prior to December 2008, while there is evidence of 
headaches for which the Veteran took medication, the criteria 
for a 30 percent rating under Diagnostic Code 8100, namely, 
migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months, have not 
been demonstrated.  The Veteran was reported to have 
experienced headaches several times a month, but the severity 
of these varied.  At times he was unable to work and at other 
times he could manage work with his headaches.  Nevertheless, 
there is no objective evidence to show that he had 
prostrating headaches that occurred on an average of once a 
month over several months.  In the Board's judgment, neither 
the findings on VA records nor the findings on the VA 
examination report of 1999 demonstrate that the severity and 
frequency of migraine headaches more nearly approximate the 
criteria for a higher rating.  

For the period beginning in December 2008, as shown by VA 
examination findings, the criteria for a 30 percent rating, 
and no higher, are more nearly approximated.  The Veteran 
lost up to two days of work a month on account of the 
severity of his headache episodes.  



While the examiner remarked that the current migraines were 
not severe and that the Veteran's headaches were not 
prostrating to the extent that bed rest was required, the 
examiner also found that the effect of the headaches on the 
Veteran's occupation was significant, with decreased 
concentration, vision difficulty, and increased absenteeism.  
Moreover, the examiner stated that the Veteran's migraine 
headaches over the past year had occurred two to three times 
a month with less than half of such attacks being 
prostrating.  Although the examiner's characterization of the 
Veteran's headaches was rather inconsistent in terms of the 
severity and vague in terms of the frequency of the attacks, 
the Board interprets the findings in the light most favorable 
to the Veteran.  In so doing, the Board concludes that the 
Veteran meets the criteria for a 30 percent rating.  As the 
headache attacks are not shown to be so prostrating and 
prolonged as to produce severe economic inadaptability, a 50 
percent rating is not in order.    

As this is an initial rating case, consideration has been 
given to "staged ratings" for migraine headaches over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that from the effective date of service connection 
in March 1998 to December 2008 the findings for the next 
higher rating have not been shown, but that from December 
2008 the criteria for a 30 percent rating and no higher have 
been met.

Thus, for the period prior to December 2008, as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  However, there is favorable evidence 
to support a 30 percent rating, and no higher, effective from 
December 2008.  

Prostate Disorder

Since the effective date of service connection in March 1998, 
the Veteran's prostate disorder has been assigned a 
noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, for prostate gland injuries, infections, 
hypertrophy, postoperative residuals.  Under Diagnostic Code 
7527, a prostate condition is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  

For urinary tract infection, the criteria for the next higher 
rating, or 10 percent, are long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A maximum 30 percent rating is 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
time/year), and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  These criteria are 
further described as follows.  

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, the criterion 
for the next higher rating, or 20 percent, is the requirement 
of the wearing of absorbent materials which must be changed 
less than 2 times per day.  A 40 percent rating is assigned 
for the requirement of the wearing of absorbent materials 
which must be changed 2-4 times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the criteria for the next higher 
rating, or 10 percent, are daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  A 20 percent rating is assigned for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A maximum 40 percent rating 
is assigned for daytime voiding interval less than one hour, 
or awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a.  

For obstructed voiding, the criteria for the next higher 
rating, or 10 percent, are marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post void 
residuals greater than 150 cc., (2) uroflowmetry, with 
markedly diminished peak flow rate (less than 10 cc/sec.), 
(3) recurrent urinary tract infections secondary to 
obstruction, and (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A maximum 30 percent rating 
is assigned for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.



In this case, the Veteran asserted in June 1998 that he had 
difficulty urinating and took medication, which only helped 
somewhat.  In an August 1998 statement, he asserted that he 
took medication every day to control urinary flow, and even 
so his flow was very slow.  Without medication, he stated 
that it was impossible to urinate.  He stated that he awoke 
three to four times a night to urinate.  

VA records show that in June 1998 the Veteran was initially 
seen at the VA with a history of an enlarged prostate for 
which he took medication.  In July 1998, he was seen with 
continued urinary tract symptoms of urinary frequency and 
dysuria.  On a system review, the Veteran reported that he 
had frequent, small urinations with pain and that medication 
helped but did not resolve his problems.  He reported 
nocturia three to four times without medication and nocturia 
one time with medication.  

At the time of a VA examination in January 1999, the Veteran 
did not report any weight loss, anorexia, or evidence of 
lethargy or weakness.  There was probably resolved 
prostatitis with some urinary hesitancy and frequency, but no 
incontinence.  There were no dilatations.  Examination showed 
no evidence of any active prostatitis.  The diagnoses were 
probable prostatitis, presently stable. 

VA records dated in January 2007 indicate that on a urology 
consult it was reported that the Veteran stopped taking 
certain medications a few months prior to the consult because 
the medications were ineffective.  The assessment was lower 
urinary tract symptoms.  He underwent uroflow and postvoid 
residual testing, and the results include the following:  
maximum flow rate of 4.9 mL/second, voided volume of 159 mL, 
and voiding time of 73 seconds.  He had an obstructive 
pattern of uroflow and a post void residual of 1300 mL via 
catheter, which was left in (he was to plug it and empty it 
every two to three hours).  

VA records dated in April 2008 indicate that the Veteran 
underwent a transurethral resection of the prostate in March 
2007.  He was now doing well and had good flow.  He denied 
frequency or nocturia.  He could go more than six hours 
without a sensation of needing to void.  He voided 
approximately four times a day.  Uroflow testing, on the 
third attempt, showed a peak flow of 19.7 mL per second, 
voiding 531 mL, and a post void residual of 110 mL. 

The assessment was benign prostatic hypertrophy.  The 
physician commented that the Veteran voided very well now but 
that he had decreased sensation as he did not have a great 
sensation to void even at 640 mL in his bladder.  This, 
however, was markedly improved from his preoperative status, 
and the Veteran was encouraged to void on a regular schedule 
at least six times a day to prevent over-distension of his 
bladder.  

At the time of a VA examination in December 2008, the Veteran 
reported that he never felt that he had completely emptied 
his bladder after voiding and that he had post-voiding 
leakage.  He wore incontinence products to avoid soiling.  He 
denied urinary tract infections.  On examination, there was 
urinary urgency, hesitancy/difficulty starting stream, a weak 
or intermittent stream, dribbling, and urine retention.  
There was no dysuria or hematuria.  There was a daytime 
voiding interval of one to two hours and nocturia of one time 
per night.  There was urinary leakage that required the 
wearing of absorbent materials that were changed less than 2 
times per day.  There was no history of urinary tract 
infections.  There was a history of obstructed voiding 
(urinary retention), which did not require a catheter or 
dilation.  The prostate was found to be generally enlarged.  
There was no time lost from work on account of the prostate 
disorder.  The diagnoses were lower tract genitourinary 
dysfunction with leakage and benign prostatic hypertrophy.  
The general occupational effect of the prostate disorder was 
significant with urinary incontinence and leakage.  The 
effect of the prostate problem on usual daily activities was 
none to moderate.  The examiner remarked that the Veteran's 
current genitourinary problems were caused by his chronic 
prostatitis and benign prostatic hypertrophy.  

In consideration of the foregoing evidence, as the Veteran's 
prostate condition is marked by voiding problems rather than 
urinary tract infections - of which he denied any history and 
which medical evidence does not substantiate - his disorder 
will be evaluated under the criteria for voiding dysfunction.  



Applying such criteria to the medical evidence, the Board 
finds that the following "staged ratings" are appropriate:  
a noncompensable rating for the period prior to January 2007, 
a 10 percent rating for the period from January 2007 to 
December 2008, and a 20 percent rating for the period 
beginning in December 2008.  

For the period prior to January 2007, while there is evidence 
of voiding dysfunction for which the Veteran required 
medication, the criteria for a compensable rating have not 
been demonstrated.  That is, there is no objective medical 
evidence of any of the following:  requirement of the wearing 
of absorbent materials which must be changed less than 2 
times per day; daytime voiding interval between two and three 
hours; awakening to void two times per night; or marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  (1) post void residuals greater than 150 cc., (2) 
uroflowmetry, with markedly diminished peak flow rate (less 
than 10 cc/sec.), (3) recurrent urinary tract infections 
secondary to obstruction, and (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  

The Veteran described urinary flow problems in general terms 
and reported in 1998 that he had nocturia one time per night, 
which was worse without medication.  The objective findings 
on the January 1999 VA examination indicated that the Veteran 
was stable and showed no evidence of active prostatitis in 
regard to clinical symptoms.  In short, the medical evidence 
does not furnish a basis for assigning a compensable rating 
under the voiding dysfunction criteria.  38 C.F.R. § 4.115a.  

For the period beginning in January 2007, the objective 
medical evidence as shown on VA records supports the 
assignment of a 10 percent rating for voiding dysfunction, 
namely, marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with post void 
residuals greater than 150 cc. and a markedly diminished peak 
flow rate (less than 10 cc/sec.) on uroflow testing.  (The 
abbreviation of "cc" means cubic centimeter, which is 
equivalent to mL, or milliliter.)  VA testing conducted on a 
urology consult in January 2007 showed a post void residual 
of 1300 mL and a maximum flow rate of 4.9 mL/sec.  

However, there is no medical evidence to show that the 
Veteran meets the criteria for a rating higher than 10 
percent for the period beginning January 2007.  That is, it 
is not demonstrated that he requires the wearing of absorbent 
materials which must be changed less than 2 times per day, 
that he has a daytime voiding interval between one and two 
hours or awakens to void three to four times per night, or 
that his urinary retention requires intermittent or 
continuous catheterization.  As to the last criterion, it was 
noted in January 2007 that a catheter was left in place, yet 
this does not equate to a requirement for intermittent or 
continuous catheterization.  In March 2007, the Veteran 
underwent prostate surgery, after which his urinary symptoms 
markedly improved from his preoperative status.  

For the period beginning in December 2008, the objective 
medical evidence as shown on a VA examination supports the 
assignment of a 20 percent rating for voiding dysfunction, 
namely, both the requirement of the wearing of absorbent 
materials which must be changed less than 2 times per day and 
a daytime voiding interval between one and two hours.  
Despite the findings on an April 2008 VA urology note to the 
effect that the Veteran was doing very well and denied 
nocturia and urinary frequency (he indicated that he voided 
approximately four times a day, yet was advised to void more 
often to avoid an over-extended bladder), the VA examiner's 
findings are clearly consistent with the criteria for a 20 
percent rating.  

However, there is no medical evidence to show that the 
Veteran meets the criteria for a rating higher than 20 
percent for the period beginning December 2008.  That is, it 
is not demonstrated that he requires the wearing of absorbent 
materials which must be changed 2-4 times per day, that he 
has a daytime voiding interval less than one hour or awakens 
to void five or more times per night, or that his urinary 
retention requires intermittent or continuous 
catheterization.  These questions were addressed and answered 
by the VA examiner.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the prostate disorder over 
the period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board concludes that from the effective date of service 
connection in March 1998 to January 2007 the findings for the 
next higher rating have not been shown; that from January 
2007 to December 2008, the criteria for a 10 percent rating 
and no higher have been met; and that from December 2008 the 
criteria for a 20 percent rating and no higher have been met.

Thus, for the period prior to January 2007, as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  However, there is favorable evidence to 
support a 10 percent rating, and no higher, effective from 
January 2007, and favorable evidence to support a 20 percent 
rating, and no higher, effective from December 2008.  

Extraschedular Rating

While the Board does not have authority to grant 
extraschedular ratings in the first instance, the Board does 
have the authority to decide whether the claims should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of extraschedular ratings.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such exceptional 
disability pictures that the available schedular ratings for 
the service-connected disabilities are inadequate. There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability levels and symptomatology, then the 
disability pictures are  contemplated by the Rating Schedule, 
and the assigned schedular ratings are, therefore, adequate, 
and no referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).



Here, the rating criteria for each disability reasonably 
describe the Veteran's disability level and symptomatology, 
and provided for a greater evaluation for more severe 
symptoms. For this reason, the disability pictures are 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent, for the period 
prior to December 2008, for migraine headaches is denied.  

An initial 30 percent rating, for the period beginning in 
December 2008, for migraine headaches is granted.  

An initial compensable rating, for the period prior to 
January 2007, for a prostate disorder is denied.  

An initial 10 percent rating, for the period beginning in 
January 2007, for a prostate disorder is granted.  

An initial 20 percent rating, for the period beginning in 
December 2008, for a prostate disorder is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


